Name: 2011/103/EU: Commission Decision of 15Ã February 2011 on the clearance of the accounts of certain paying agencies in Italy concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2008 financial year (notified under document C(2011) 754)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  regions and regional policy;  agricultural policy;  accounting
 Date Published: 2011-02-16

 16.2.2011 EN Official Journal of the European Union L 42/27 COMMISSION DECISION of 15 February 2011 on the clearance of the accounts of certain paying agencies in Italy concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) for the 2008 financial year (notified under document C(2011) 754) (Only the Italian text is authentic) (2011/103/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Articles 30 and 33 thereof, After consulting the Fund Committee, Whereas: (1) Commission Decisions 2009/373/EC (2), 2010/59/EU (3) and 2010/721/EU (4) cleared, for the 2008 financial year, the accounts of all the paying agencies except for the German paying agency Bayern, the Greek paying agency OPEKEPE and the Italian paying agency ARBEA. (2) Following the transmission of new information and after additional checks, the Commission can now take a decision concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD) on the integrality, accuracy and veracity of the accounts submitted by the Italian paying agency ARBEA. (3) In accordance with Article 30(2) of Regulation (EC) No 1290/2005, this Decision does not prejudice decisions taken subsequently by the Commission excluding from EU financing expenditure not effected in accordance with EU rules, HAS ADOPTED THIS DECISION: Article 1 The accounts of the Italian paying agency ARBEA concerning expenditure financed by the European Agricultural Fund for Rural Development (EAFRD), in respect of the 2008 financial year, are hereby cleared. The amounts which are recoverable from, or payable to, each Member State under each rural development programme pursuant to this Decision, including those resulting from the application of Article 33(8) of Regulation (EC) No 1290/2005, are set out in the Annex. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 15 February 2011. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 116, 9.5.2009, p. 21. (3) OJ L 34, 5.2.2010, p. 26. (4) OJ L 312, 27.11.2010, p. 23. ANNEX CLEARANCE OF DISJOINED EXPENDITURE BY RURAL DEVELOPMENT PROGRAMME AND MEASURE FOR FINANCIAL YEAR 2008 Amount to be recovered from or paid to the Member State per programme (EUR) CCI Expenditure 2008 Corrections Total Non-reusable amounts Accepted amount cleared for FY 2008 Interim payments reimbursed to the Member State for the financial year Amount to be recovered from ( ) of paid to (+) the Member State in the next declaration IT: 2007IT06RPO0017 i ii iii = i + ii iv v = iii  iv vi vii = v  vi 113 13 960,24 0,00 13 960,24 0,00 13 960,24 13 960,24 0,00 211 120 914,76 0,00 120 914,76 0,00 120 914,76 120 914,76 0,00 214 16 824 475,27 0,00 16 824 475,27 0,00 16 824 475,27 16 944 398,00  119 922,73 221 1 194 719,75 0,00 1 194 719,75 0,00 1 194 719,75 1 194 719,72 0,03 Total 18 154 070,02 0,00 18 154 070,02 0,00 18 154 070,02 18 273 992,72  119 922,70